DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I, claims 1-17 in the reply filed on 10/20/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2020.
Drawings
The examiner notes that applicant attempted to file “replacement sheets” on 9/21/2021.  However, said amendment was not compliant with 37 C.F.R. 1.121 and was not entered.  Applicant did not subsequently file the “replacement sheets” with their amendment filed 2/10/2022.  Thus, the original drawings filed 8/1/2012 remain of record.  The examiner notes that the proposed drawings of 9/21/2021 seem not to contain any new matter.
The drawings filed 8/1/2018 are objected  to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 1-8 have been used to designate different features and each of Figures 1, ad 3-5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Figure 1 does not contain reference number 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 2/10/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the subject matter added to paragraphs 0011, , 0012, 0020, 0022, 0026, and 0027 is not supported by the original disclosure.
Furthermore, the specification has been amended to include reference numbers which are not currently in the drawings of record.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17, 21, and 22 (all claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to claim 1, there is no support in the original application  for a larger diameter elongated outer member having a central bore “with diameter less than 1mm” or for a smaller diameter elongated inner rod “with diameter less than 1m.”  There also is not support for an infusion chamber “formed as a result of the difference between the diameters of said larger elongated outer member central bore and said smaller diameter elongated inner rod.”
Additionally, there is no support in the original specification for a “botanical fill, made of compacted and ground tea, herbs, coffee or other botanicals, that…act as a blocker of said micro-openings of said larger diameter elongated outer member and said smaller diameter elongated inner rod by utilizing volume expansion when wet to block cross-flow of gases and liquids through said infusion chamber so that said device can be used as a straw by facilitating negative pressure inside said smaller diameter elongated inner rod during drawings of liquid (a necessary requirement for straw to properly function), and an infusion and flavor agent by creating an infusion chamber outflow due to wet volume expansion and compression, facilitating variable pressure and multi-stage infusion.”   
With regards to claim 12, there is no support for the limitation that the smaller diameter elongated inner rod “can vary and result in different level of flavor extraction.”  
With regards to claims 14 and 15, there is no support for the infusion regulator “in the form of a ring, sleeve, or a tube” or that is “nested in” said larger diameter micro-openings.  
With regards to claim 16, there is no support in the original disclosure for “a digital or analog thermometer or thermochromic paint.”  
With regards to claim 17, there is no support in the original disclosure for “an attachment end” which is “attached to said device, as an integral part that can exist on its own or incorporated into filing systems, container, funnels, or capsules” or that enable pouring of said botanicals.
There is also not support for a rod bore block which “aligns said smaller diameter inner rod in the center of said bore of said larger diameter elongated member.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 21, and 22  (all claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, said claim is indefinite because it is unclear what the terms “its body” refers.  Its also not clear what must have a diameter of less than 1mm, the outer member, the central bore of the outer member, the micro-openings, “its body,” etc.
Claim 1 is further held to be indefinite because it is unclear what constitutes a “micro-opening.”  Must the opening be micron sized?  Additionally, the parenthetical “(a necessary requirement for straw to properly function)” renders the claim indefinite because it is unclear if said limitation is required by the claim and/or further limits the claimed invention.  It also is not clear what is meant by “variable pressure” or “multi-stage infusion” as said terms are not defined in the specification and do not have an art accepted meaning.
	Furthermore, with regards to claim 2, said claim is held to be indefinite because there is no antecedent basis for the term “the horizontal cross-sectional shape.”
	With regards to claim 3, because there is no antecedent basis for the term “the longitudinal cross-sectional shape.”  Additionally, it is unclear what is meant by “ a multi-cones cross section.”   A “left-right asymmetry cross section, “ and “a top-bottom asymmetry cross section.”
	With regards to claim 4, said claim is further held to be indefinite because it is unclear what is meant by “merged” and what is required for the two elements to become “a single inseparable body”.  
	With regards to claim 5, there is no antecedent basis for the term “the top and bottom.”
	With regards to claim 6, there is no antecedent basis for the term “the end(s).”
	With regards to claims 7-9, said claim is indefinite because the term “ impermeable material blocking liquids and gases” is a relative term.  For instance, the paper or wood embodiments claimed will have some level of gas/liquid permeability.  And different gases will permeate a different rates-even barrier films allow some level of water/gas permeation.  Thus, does the claim require more than the elimination of the micro-openings-if so, to what degree must the material be impermeable.
	With regards to claim 10, said claim is indefinite because it is unclear how the smaller diameter elongated inner rod may be a plunger given that claim 1 requires the infusion chamber be formed between the larger diameter member inner surface and the smaller diameter rod exterior surface.
	With regards to claim 12, it is unclear what is meant by the pressure being able to “vary and result in different level of flavor extraction.”
With regards to 13, it is unclear what is meant by allowing the “flow of liquids and gases to pass through when said flow regulator is in upright position and the pressure in said central bore of said smaller diameter elongated rod equals the atmospheric pressure and blocking this flow when said flow regulator is flipped or negative pressure builds due to intense drawing or inhaling in said central bore of said smaller diameter elongated rod.”
	With regards to claim 14, it is unclear what structure is associated with an infusion regulator which is attached to the larger diameter elongated outer member and regulates the speed of infusion “by blocking and opening said micro openings of said larger diameter elongated outer member.”
	With regards to claim 15, it is unclear what structure is associated with an infusion regulator which is attached to the smaller diameter elongated outer member and regulates the speed of infusion “by blocking and opening said micro openings of said larger diameter elongated outer member.”
With regards to claim 16, it unclear what type of indication the device gives “when the liquid is at desired temperature levels.”
With regards to claim 22, it is unclear what is meant by “different infusion characteristics and intensity between different layers.” Specifically, it is unclear how one of ordinary skill in the art to evaluate/determine if different infusion characteristics or intensity between different layers exist.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The elimination of a claimed element is improper because a dependent claim must include all the limitations of the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. With regards to claims 7-9, the elimination of the micro-openings renders the claim improper.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN R KRUER/Primary Examiner, Art Unit 3649